DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 11/15/2022. Currently, 2 of the claims have been canceled and claims 1 and 3-14 are pending.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Spreeman et al. (US Publication No.: 2017/0038149 hereinafter “Spreeman”).
With respect to claim 1, Sangli discloses a cooling system for an aircraft (Para 0002-0003, 0038 and 0050), comprising: a heat exchanger for cooling a hot fluid with cooling air (Fig. 3, 302 and Para 0051), comprising: a cooling air inlet in fluid communication with a cooling air outlet (Fig. 3, inlet and outlet 306) and a hot fluid inlet in fluid communication with a hot fluid outlet by means of one or more hot fluid conduits (Para 0051-0052, hot fluid inlet 304 and outlet not shown as described in para 0052), wherein the one or more hot fluid conduits are configured to transfer heat between a flow of hot fluid flowing between the hot fluid inlet and the hot fluid outlet (Para 0051-0052), and a flow of cooling air flowing between the cooling air inlet and the cooling air outlet (Para 0051-0052); an air intake configured to supply cooling air from outside of the cooling system to the heat exchanger, wherein the air intake is in fluid communication with the cooling air inlet of the heat exchanger (Fig. 3, intake at 316); and a Coanda-effect air amplifier (Para 0010-0011 and 0062-0066) comprising an air amplifier inlet, an air amplifier outlet, a pressurized air inlet and a pressurized air outlet configured as a nozzle, the Coanda-effect air amplifier being configured to create a flow of cooling air between the air amplifier inlet and the air amplifier outlet induced by a stream of pressurized air injected through the nozzle, wherein the air amplifier inlet is in fluid communication with the cooling air outlet of the heat exchanger (Para 0010-0011, 0062-0066, 0073, 0081-0084). 
Sangil discloses the one or more hot fluid conduits (Para 0052, 310) are arranged in a tubular configuration defining a hollow interior volume (tubes 310 have a hollow interior volume) but is silent to the cooling air flows between the hot fluid conduits and through the hollow interior volume of the tubular configuration of the hot fluid conduits.
Spreeman teaches a heat exchanger with hot fluid conduits configured in a circular pattern with a hollow interior for fluid to flow between (Para 0021 and Fig. 1, conduits 20). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the tubes of Sangil to be arranged in a tubular configuration as taught by Spreeman to have a counter flow heat exchanger to increase heat transfer and to have a desired temperature output of the fluid (Para 004-0012).
With respect to claim 3, Sangli and Spreeman teach the cooling system according to claim 1 as discussed above. Sangli also discloses wherein the one or more hot fluid conduits, the hot fluid inlet and the hot fluid outlet define at least part of a hot fluid circuit (Para 0051-0052 the inlet and outlet are connected to the fluid circuit).
With respect to claim 8, Sangli and Spreeman teach a power unit for an aircraft (Para 0038), comprising an engine (Para 0038) and a cooling system according to claim 1 (see claim 1 above).
With respect to claim 9, Sangli and Spreeman teach the power unit according to claim 8 as discussed above. Sangli also discloses further comprising a source of high pressure air configured to feed the pressurized air inlet of the Coanda-effect air amplifier (Para 0038 and 0042-0044).
With respect to claim 10, Sangli and Spreeman teach the power unit according to claim 8 as discussed above. Sangli also discloses wherein one or more of the hot fluid inlets are in fluid communication with a hot fluid source of the engine (Para 0055).
With respect to claim 11, Sangli and Spreeman teach the power unit according to claim 8 as discussed above. Sangli also discloses wherein the cooling system is housed in a compartment (Fig. 3, 302 is in duct 312), and the engine is housed in a compartment separated from the compartment housing the cooling system (Para 0055 and Fig. 3, engine is not within the duct 312).
With respect to claim 12, Sangli and Spreeman teach an aircraft (Para 0038, 0042) comprising a power unit according to claim 8 (see claim 8 above).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Spreeman et al. (US Publication No.: 2017/0038149 hereinafter “Spreeman”) and further in view of Zielinski et al. (US Patent No.: 7,434,765 hereinafter “Zielinski”).
With respect to claims 4-7, Sangli and Spreeman teach the cooling system according to claim 2 as discussed above. Sangli is silent to the heat exchanger comprises a plurality of hot fluid circuits with corresponding hot fluid inlets and hot fluid outlets (as per claim 4), wherein the hot fluid circuits are arranged in different sectors of the tubular configuration (as per claim 5), wherein each hot fluid circuit is configured to transport a different hot fluid (as per claim 6), wherein a value of at least one dimension of a hot fluid conduit of a first hot fluid circuit is different from a value of a at least one dimension of a hot fluid conduit of a second hot fluid circuit, wherein the at least one dimension of the hot fluid conduit of the first hot fluid circuit is the same as the at least one dimension of the hot fluid conduit of the second hot fluid conduit (as per claim 7).
Spreeman teaches a dimension of at least one hot fluid conduit is the same as the at least one dimension of a second hot fluid conduit (Fig. 1, conduits from 103 to 105 are all the same diameter conduits). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the conduits of Sangli to be the same conduit diameter to reduce the cost of the heat exchanger.
Zielinski teaches a heat exchanger for an aircraft with multiple circuits for different fluids in different locations of the heat exchanger and having different dimensions (Col. 1, lines 48-Col. 2, line 33 and Figs. 4a-5e). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Sangli to have multiple circuits, inlets and outlets for various flow paths as taught by Zielinski to cool multiple starter/generators on an aircraft (Col. 1, lines 48-Col. 2 line 33).
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Spreeman et al. (US Publication No.: 2017/0038149 hereinafter “Spreeman”) and further in view of Cheung et al. (US Publication No.: 2018/0051716 hereinafter “Cheung”).
With respect to claim 13, Sangli and Spreeman teach the aircraft according to claim 12 as discussed above. Sangli is silent to the power unit is positioned in an aft section of the aircraft.
Cheung teaches a power unit positioned in an aft section of an airplane (Para 0019). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the location of the power unit of Sangli to be in the aft section of the aircraft as taught by Cheung to utilize the airflow over the aft end of the aircraft which increases heat transfer (Para 0019).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sangli et al. (US Publication No.: 2019/0390925 hereinafter “Sangli”) in view of Spreeman et al. (US Publication No.: 2017/0038149 hereinafter “Spreeman”), Cheung et al. (US Publication No.: 2018/0051716 hereinafter “Cheung”) and further in view of Holahan et al. (US Publication No.: 2018/0124950 hereinafter “Holahan”).
With respect to claim 14, Sangli, Spreman and Cheung teach the aircraft according to claim 13 as discussed above. Sangli is silent to wherein the cooling system is positioned in a housing with rails. 
Holahan teaches a housing for a cooling system having card rails to assembly the computing system (Para 0018, 0023). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cooling system of Sangli with a housing having rails as taught by Halahan to have a chassis for connecting electronics and a computing system to aid in cooling the devices (Para 0018).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763